Citation Nr: 1215630	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  07-32 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for tinea versicolor. 
	
2.  Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant or Claimant)




ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1973 to May 1976, and from January 1991 to March 1991, with additional service in the Army Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, denied service connection for a right ankle disorder and tinea versicolor, claimed as a skin disorder.  The Veteran testified at a hearing before a decision review officer (DRO) in August 2008.  A transcript has been procured and is of record.

In February 2009, the Veteran testified before the undersigned Veterans Law Judge, while seated at the RO (Travel Board hearing).  A transcript has been procured and is of record. 

In June 2009, the Board remanded the issues currently on appeal to the Appeals Management Center (AMC) for the provision of a VA medical examination to determine the respective natures and etiologies of the Veteran's right ankle and tinea versicolor disorders.  The record indicates that the AMC did not comply with the Board's June 2009 Remand requests.  As will be discussed below, although the AMC provided the Veteran with a September 2009 VA medical examination, the September 2009 VA examiner did not provide an adequate opinion regarding the etiology of the Veteran's right ankle disorder, and did not provide any opinion regarding the etiology of the Veteran's tinea versicolor disorder.  

Because the AMC did not comply with the Board's June 2009 Remand requests, in January 2011, the Board again remanded the issues currently on appeal to the AMC for the provision of a VA medical examination to determine the respective natures and etiologies of the Veteran's right ankle and tinea versicolor disorders.  In March 2011, the Veteran was provided a VA medical examination.  As will be discussed below, the March 2011 VA examiner did not provide an adequate opinion regarding the etiology of the Veteran's tinea versicolor disorder; however, because the Board will fully grant service connection for tinea versicolor in this Decision, the Veteran was not harmed by the failure to comply with the January 2011 Remand directives, and a remand for an additional VA medical examination or opinion would serve no useful purpose, and would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As the AMC complied with the Board's January 2011 Remand directives regarding the issue of service connection for a right ankle disorder, an additional remand is not necessary and the Board will proceed to render a decision on this appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


FINDINGS OF FACT

1.  The Veteran experienced a diagnosed chronic tinea versicolor disorder during his first period of active service.  

2.  The Veteran currently has a diagnosed tinea versicolor disorder that is not clearly attributable to intercurrent causes.

3.  The Veteran experienced a right ankle injury during service, specifically an October 1973 sprained right ankle, manifested by soft tissue swelling over the lateral malleolus.  

4.  The Veteran did not experience chronic right ankle disorder symptomatology during his first period of active service.

5.  The Veteran did not experience degenerative joint disease of the right ankle manifested to a compensable degree within one year of the May 1976 discharge from his first period of active service, or continuous right ankle disorder symptomatology after his May 1976 discharge from his first period of active service.  

6.  The Veteran did not experience chronic right ankle disorder symptomatology during his second period of active service.

7.  The Veteran did not experience degenerative joint disease of the right ankle manifested to a compensable degree within one year of the March 1991 discharge from his second period of active service, or continuous right ankle disorder symptomatology after his March 1991 discharge from his second period of active service.  

8.  The Veteran's current right ankle disorder, diagnosed as mild degenerative changes, is not related to service.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinea versicolor are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  Service connection for a right ankle disorder is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Because the determination below constitutes a full grant of the Veteran's claim for service connection for tinea versicolor, there is no reason to discuss how VA has satisfied the VCAA duties to notify and assist regarding that issue.

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486. This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

In this case, a VCAA notice letter sent in February 2007 satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information regarding the type of evidence necessary to establish a disability rating or effective date for the disorder on appeal required by Dingess.    

VA has acquired the Veteran's service, VA, and private treatment records to assist with the claim.  In August 2009 and March 2011, respectively, VA provided the Veteran with VA medical examinations to determine the nature and etiology of the claimed right ankle disorder.  Of note, in the September 2009 VA medical examination report, the September 2009 VA examiner reported reviewing the claims file, interviewing the Veteran, conducting a physical examination, and diagnosing the Veteran as having a "right ankle condition."  Having done so, the September 2009 VA examiner reported an inability to resolve the question of service connection without resort to mere speculation.  

In January 2011, having reviewed the evidence, the Board found that the September 2009 VA examiner did not adequately explain the basis for reporting that he could not offer an opinion without resort to speculation and remanded this matter for an additional VA examination.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that an examiner's conclusion that an opinion would be speculative cannot be relied upon unless the examiner has explained the basis for such an opinion or the basis is otherwise apparent from the evidence of record); see also Barr v. Nicholson, 21 Vet. App. 303   (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).


In a March 2011 VA medical examination report, a VA examiner noted carefully reviewing the claims file, interviewing the Veteran, conducting a physical examination, and diagnosing mild degenerative changes of the right ankle.  Having done so, the March 2011 VA examiner opined that, based on all evidence, lay and medical, the Veteran's right ankle disorder was not as likely as not related to service.  As the March 2011 VA medical examination report was written after a review of the claims file, an interview with the Veteran, a physical examination of the Veteran, findings regarding the Veteran's right ankle disorder supported by the evidence, to include clinical data, and reasoned medical opinions, the Board finds that the March 2011 VA medical examination report with opinion is adequate for VA rating purposes.  Under these circumstances, there is no duty to provide an additional medical examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Regarding the February 2009 Board personal hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the February 2009 Board personal hearing, the VLJ specifically noted the issues on appeal.  Then, having heard the Veteran's evidence, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Both the VLJ and the Veteran's representative specifically queried the Veteran regarding the in-service right ankle injury, treatment, and symptoms, and the current extent of right ankle disorder.  Partially as a result of these inquiries, the VLJ determined that a VA medical examination was necessary to assist in determining the etiology of the Veteran's right ankle disorder, and the Board subsequently remanded the claim.  In this case, the VLJ substantially complied with the requirements of Bryant.

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted if it is shown a veteran suffers from a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.303, 3.306 (2011).  A disorder also may be service connected if the evidence of record reveals the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, generally, there must be (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Service connection may be granted for certain chronic diseases, to include degenerative joint disease, when they are manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The Board has reviewed all of the lay and medical evidence in the Veteran's claims folder.  The Board finds that the Veteran is competent to report the symptoms and impairments associated with his right ankle and tinea versicolor disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (holding that lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability that are susceptible of lay observation).  The Board has not discounted lay evidence regarding the Veteran's right ankle and tinea versicolor disorders because it is lay evidence or because it was reported by the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history).  That being said, the Board has an obligation to determine the credibility of all evidence, lay and medical.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).

The Board has considered all evidence of record as it bears on the questions of service connection.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the veteran.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Service Connection for Tinea Versicolor

The Veteran essentially contends that he developed a skin disorder, specifically tinea versicolor, during service.  At the August 2008 DRO hearing, the Veteran testified that he developed a skin disorder on his chest and back during service, causing itching and swelling.  The Veteran indicated that he currently was experiencing the same disorder which he contracted during service.

Having reviewed the record of evidence, the Board finds that the evidence is in equipoise as to whether the Veteran's tinea versicolor disorder is a manifestation of a chronic disorder experienced during service.  

First, the Board finds that the evidence is in relative equipoise as to whether the Veteran experienced a diagnosed chronic tinea versicolor disorder during his first period of active service.  In 1974 and 1975 service treatment records, service examiners noted treating the Veteran for a rash of the face, neck, chest, back, and both arms.  In a September 1974 service treatment record, the Veteran reported experiencing a rash on the face, neck, shoulders, back, chest and upper arms for the previous four to five months.  After a physical examination, a service examiner diagnosed tinea versicolor.  In a January 1975 service treatment record, the Veteran reported experiencing a rash on the chest, back, and both arms.  In a May 1975 service treatment record, the Veteran reported experiencing a rash, chest, face, and back for one week.  The VA examiner diagnosed tinea versicolor.

The Board notes that the claims file does not contain any subsequent treatment records noting treatment or diagnosis for tinea versicolor symptomatology during the Veteran's first term of service, ending in May 1976.  Still, the evidence indicates the Veteran had a tinea versicolor disorder for four to five months with a known reoccurrence during his initial three-year term of active service.  At the February 2009 Board personal hearing, the Veteran testified that his skin disorder was chronic and recurrent during service.  The Board finds that the Veteran's reports of a recurrent chronic skin disorder during service are credible.  See Madden, 125 F.3d at 1481.  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that the Veteran experienced a chronic tinea versicolor disorder during his first period of active service.

Having reviewed the record of evidence, the Board finds that the evidence is in relative equipoise as to whether the Veteran's tinea versicolor disorder is a manifestation of a chronic disorder experienced during service.  The evidence indicates that the Veteran currently has a diagnosed tinea versicolor disorder that is not clearly attributable to intercurrent causes.  Specifically, in a March 2011 VA medical examination report, a VA examiner diagnosed tinea versicolor.  The record contains no evidence, either lay or medical, indicating that the Veteran's current tinea versicolor disorder is attributable to intercurrent causes.  If a veteran experiences a chronic disorder during service, subsequent manifestations of the same chronic disorder at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

The Board notes that some evidence of record weighs against the Veteran's claim for service connection for tinea versicolor.  The post-service treatment records outside of the March 2011 VA medical examination report contain no notation indicating treatment or diagnosis for tinea versicolor.  In a September 2009 VA medical examination report, a September 2009 VA examiner, having performed a physical examination, diagnosed dermatitis, not tinea versicolor.  Finally, in the March 2011 VA medical examination report, a March 2011 VA examiner diagnosed tinea versicolor, yet opined that the disorder was less likely as not related to service.  In explaining this conclusion, the March 2011 VA examiner stated that the Veteran did not have a diagnosed tinea versicolor disorder during service, but, instead, had been diagnosed with slerdoma, which was of a different etiology than tinea versicolor.  

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Board notes that post-service treatment records indicate that the Veteran was diagnosed as having slerdoma in February 1993; however, as noted above, the Veteran experienced a chronic tinea versicolor disorder during service.  As the March 2011 VA examiner based his opinion on a false assumption, specifically, that the Veteran was never diagnosed with tinea versicolor during service, the opinion in the March 2011 VA medical examination report regarding the etiology of the Veteran's tinea versicolor disorder is not of probative value in this matter.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based upon an inaccurate factual premise is not probative).  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's current tinea versicolor is a manifestation of a chronic tinea versicolor disorder experienced during service.  See 38 C.F.R. § 3.303(b) (if a veteran experiences a chronic disorder during service, subsequent manifestations of the same chronic disorder at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes).  For this reason, resolving all reasonable doubt in the Veteran's favor, the Board finds the criteria for service connection for tinea versicolor have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

Service Connection for a Right Ankle Disorder

The Veteran essentially contends that he developed a right ankle disorder when he sprained his right ankle during his first period of active service in October 1973.  The Veteran currently has a right ankle disorder, diagnosed as mild degenerative changes of the ankle.  Throughout the record of evidence, the Veteran has indicated his belief that his current right ankle disorder is related to the October 1973 in-service right ankle sprain.  

Having reviewed the record of evidence, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for service connection for a right ankle disorder.  First, the Board finds that, while the Veteran experienced an in-service right ankle injury during his first period of service, specifically an October 1973 sprained right ankle, manifested by soft tissue swelling over the lateral malleolus, he did not experience chronic symptoms of right ankle disability during service.  Reviewing the service treatment records, in an October 1973 service treatment record, specifically a right ankle MRI report, a service examiner reported soft tissue swelling over the lateral malleolus, but no other abnormalities.  In an additional October 1973 service treatment record, written one week later, the Veteran reported still experiencing pain upon standing or marching after the previous week's ankle sprain.  The service examiner noted good healing in the right ankle, and prescribed warm soaks and exercise.  

The Board finds that the Veteran did not experience chronic right ankle disorder symptomatology during his first period of active service.  At the August 2008 DRO hearing, the Veteran indicated that he went to the hospital four to five times in service for treatment for his right ankle.  At the February 2009 Board personal hearing, the Veteran testified that during service he went back to have treatment for his right ankle about three times after the initial appointment for treatment during service, and that he only went for treatment as needed, when the ankle bothered him.  

The Board notes that the record indicates that the Veteran visited medical personnel twice in October 1973, meaning that the Veteran only experienced problems with his right ankle, at most, four times during the remaining two years and six months of service subsequent to the October 1973 right ankle injury; however, the service treatment records for the Veteran's first term of service contain no notation indicating diagnosis or treatment for a right ankle disorder after October 1973.  The Board notes that the service treatment records indicate that the Veteran would seek care if necessary, as the Veteran sought treatment on many occasions for a skin disorder, and the Veteran testified that he was to seek treatment for right ankle disorder as needed.  Yet, the service treatment records contain only two notations, both dated in October 1973, for treatment for a right ankle disorder.  Such absence of treatment for right ankle injury in the service treatment record, in the context of other specifically noted treatment for another disorder, distinguishes this case from one where there is simply an absence of notation in the service treatment records.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In this case, the silence in the service treatment (medical) record is relied upon as contradictory evidence because subsequent treatment for a right ankle disorder would ordinarily have been recorded in the medical record.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, n.4 (2011) (Lance, J., concurring) (discussing credibility in relation to medical evidence, stating VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete, and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred); Fed. R. Evid. 803(7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded). 

As will be explained below, the Veteran has made other, more recent statements for compensation purposes indicating continuous right ankle disorder symptomatology following service discharge that are so inconsistent with his own, more contemporaneous statements and histories, including those for treatment purposes, that they lack credibility.  See Caluza, 7 Vet. App. at 506 (holding that, in weighing credibility of lay evidence, even that recorded in a medical record, VA may consider such elements as interest, inconsistent statements, internal inconsistency, facial plausibility, self interest, and consistency with other evidence of record).  As such, the Board finds that the more contemporaneous service treatment records, indicating two instances of treatment for a right ankle disorder during the Veteran's first term of service, are of more probative value than the Veteran's recent comments made for VA disability compensation purposes that he had repetitive  symptoms and treatment for a right ankle disorder during his first term of service.  See Madden at 1481.  Considering this evidence, the Board finds that the weight of the evidence weighs against a finding of chronic right ankle disorder symptomatology during the Veteran's period of active service.  

The Board next finds that the Veteran did not experience degenerative joint disease of the right ankle manifested to a compensable (10 percent) degree within one year of the May 1976 discharge from his first period of active service, or continuous right ankle disorder symptomatology after the May 1976 discharge from his first period of active service.  The claims file does not contain any treatment records indicating treatment or diagnosis for a right ankle disorder during the interim period between the Veteran's periods of active service, lasting from approximately May 1976 to January 1991.  In a November 1988 service examination report, the service examiner noted that the Veteran had pes planus of the feet, but did not indicate any right ankle disorder.  In a November 1988 report of his medical history, the Veteran denied experiencing arthritis or lameness, and did not report having experienced a right ankle disorder.  

In his March 2006 claim for VA disability benefits, the Veteran stated that he had experienced a right ankle disorder beginning on October 21, 1973, the date of the in-service left ankle sprain noted in the service treatment records.  At the August 2008 DRO hearing, the Veteran testified that his right ankle disorder had been ongoing for 30 or 35 years.  In an August 2009 VA medical examination report, the Veteran stated that he had experienced recurring problems with his ankle while serving for unverified periods in the Army Reserves as a drill instructor until his retirement in 2005.  In an August 2009 VA medical examination report, the Veteran stated that he injured his right ankle during his first period of service in 1975.  In the March 2011 VA medical examination report, the Veteran stated that, during the period from 1986 to 2005, he experienced recurring problems with his ankle; yet, at the February 2009 Board personal hearing, the Veteran testified that his right ankle was all right when he was discharged after his first term of service.  

Moreover, as will be detailed below, in respective January 1991, March 1991, November 1992, November 1997, and February 2003 reports of his medical history, the Veteran did not report experiencing or having ever experienced any right ankle disorder.  As the Veteran's March 2006, August 2008, August 2009, and March 2011 statements are inconsistent with lay statements included in the record in which he either specifically denied experiencing right ankle disorder symptomatology or failed to report such symptomatology, the Board finds that the Veteran's March 2006, August 2008, August 2009, and March 2011 statements, which were made for VA disability compensation purposes, indicating continuous right ankle disorder symptomatology after his May 1976 discharge from his first period of active service, lack credibility.  See Caluza at 506.  For these reasons, the Board finds that the Veteran did not experience degenerative joint disease of the right ankle manifested to a compensable degree within one year of his May 1976 discharge from his first period of active service, or continuous right ankle disorder symptomatology after his May 1976 discharge from his first period of active service.

The Board next finds that the Veteran did not experience chronic right ankle disorder symptomatology during his second period of active service, which lasted from January 1991 to March 1991.  In a January 1991 report of his medical history upon entry into active service, the Veteran did not report experiencing or having ever experienced right ankle disorder symptomatology.  The service treatment records for the Veteran's second period of active service contain no notation indicating diagnosis or treatment for a right ankle disorder.  In a March 1991 service medical discharge examination report, a service examiner indicated that the Veteran's lower extremities were evaluated and found to be normal.  In a report of his medical history at service separation in March 1991, the Veteran specifically denied any history or current complaints of arthritis, joint deformity, or lameness, and did not report having ever experienced any right ankle disorder.  Moreover, other than the non-credible March 2006, August 2008, August 2009, and March 2011 statements indicating continuous or recurrent right ankle disorder symptomatology since onset in October 1973, the Veteran has not submitted any lay evidence indicating chronic right knee disorder symptomatology during his second period of active service.  For these reasons, the Board finds that the Veteran did not experience chronic right ankle disorder symptomatology during his second period of active service.  

The Board finds that the Veteran did not experience degenerative joint disease of the right ankle manifested to a compensable degree within one year of his March 1991 discharge from his second period of active service, or continuous right ankle disorder symptomatology after his March 1991 discharge from his second period of active service.  Reviewing the evidence created subsequent to the Veteran's March 1991 discharge, in a November 1992 service examination report, a service examiner indicated evaluating the Veteran's lower extremities and finding them to be normal.  In a November 1992 report of his medical history, the Veteran specifically denied any history or current complaints of arthritis, joint deformity, or lameness, and did not report having ever experienced right ankle disorder symptomatology.  In a March 1993 private treatment record, upon physical examination, a private examiner noted full range of motion in the Veteran's ankles and feet.  In a November 1997 service examination report, a service examiner indicated evaluating the Veteran's lower extremities and finding them to be normal.  In a November 1997 report of his medical history, the Veteran reported experiencing or having experienced arthritis of the left hand, arm, and right knee.  In a February 2003 service examination report, a service examiner indicated evaluating the Veteran's lower extremities and finding them to be normal.  In a February 2003 report of his medical history, the Veteran reported experiencing or having experienced arthritis and indicated possible loss of use of the arms, legs, hands, or feet; however, in discussing his report, the Veteran did not indicate experiencing any right ankle disorder symptomatology.  In an April 2003 service physical profile, the profiling officer reported that the Veteran did not meet retention standards in the Reserves due to diabetes mellitus, angina, pain in the left shoulder, left hand pain, left arm pain, and right knee pain.  The profiling officer did not mention any disorders of the right ankle.  

In a February 2007 private treatment record, a private examiner reported that palpation of the anterior lateral ankle region revealed mild pain and dorsiflexion of the foot on the ankle revealed a mild equinus deformity of 10 degrees.  The diagnosis, in part, was pain of the lower extremity.  The Board notes that the February 2007 private treatment record is the first post-service record to note any post-service ankle disorder symptomatology. 

As noted above, in the March 2006 claim for VA disability benefits, the Veteran stated that he had experienced a right ankle disorder beginning on October 21, 1973, the date of the in-service ankle sprain noted in the service treatment records.  At the August 2008 DRO hearing, the Veteran testified that his right ankle disorder had been ongoing for 30 or 35 years.  In an August 2009 VA medical examination report, the Veteran stated that he had experienced recurring problems with his ankle while serving for unverified periods in the Army Reserves as a drill instructor until his retirement in 2005.  The Veteran stated that he was placed on medications and restricted duty, and did not return to full duty until six to eight weeks later.  The Veteran indicated that he continued to have problems with his ankle until discharge in 1976.  The Veteran stated that he subsequently entered the Army Reserves in approximately 1986, and served therein until his 2005 retirement.  The Veteran stated that, during the period from 1986 to 2005, he experienced recurring problems with his ankle.  He stated that he continued to experience intermittent swelling and pain in the right ankle.  The March 2011 VA medical examination report reflects the Veteran stated that he had experienced continuous right ankle disorder symptomatology since the initial in-service ankle injury; yet, at the February 2009 Board personal hearing, the Veteran testified that his right ankle was alright when he was discharged after his first term of service.  

As the Veteran's March 2006, August 2008, August 2009, and March 2011 statements are inconsistent with lay statements included in the record in which he either specifically denied experiencing right ankle disorder symptomatology or failed to report such symptomatology, the Board finds that the Veteran's March 2006, August 2008, August 2009, and March 2011 statements indicating continuous right ankle disorder symptomatology after his March 1991 discharge from his second period of active service lack credibility.  See Caluza at 506.  

As the evidence reflects no notation indicating right ankle disorder symptomatology until nearly 16 years after the Veteran's March 1991 discharge from his second period of active service, and the Veteran's statements indicating continuous right ankle disorder symptomatology since discharge from his second period of active service are not credible, the Board finds that the Veteran did not experience degenerative joint disease of the right ankle manifested to a compensable degree within one year of his March 1991 discharge from his second period of active service, or continuous right ankle disorder symptomatology after his March 1991 discharge from his second period of active service.

Finally, the Board finds that the weight of the evidence demonstrates that the Veteran's current right ankle disorder, diagnosed as mild degenerative changes, is not related to service.  As noted above, in a February 2007 private treatment record, a private examiner reported that palpation of the anterior lateral ankle region revealed mild pain and dorsiflexion of the foot on the ankle revealed a mild equinus deformity of 10 degrees.  Pain of the lower extremity was indicated under the diagnosis section of the report, even though pain alone is not a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, is not a disability).  In a July 2007 private treatment record, the Veteran reported experiencing a history of ankle sprains, implying that he experienced more than the single sprain noted in the October 1973 service treatment record.  The July 2007 private examiner did not diagnose a right ankle disorder.

In an August 2009 VA medical examination report, the Veteran stated that he injured his right ankle during his first period of service in 1975, was placed on medications and restricted duty, did not return to full duty until six to eight weeks later, and continued to have problems with his ankle until discharge in 1976.  The Veteran stated that he subsequently entered the Army Reserves in approximately 1986, served therein until his 2005 retirement, and that during the period from 1986 to 2005 he experienced recurring problems of intermittent swelling and pain in the right ankle.

Upon physical examination, the August 2009 VA examiner noted slight swelling of the lateral malleolus.  Upon review of a contemporaneous X-ray report, the VA examiner diagnosed a right ankle condition.  After reviewing the claims file, interviewing the Veteran, and conducting a physical examination, the VA examiner noted that the Veteran had been employed for the past 30 years, and noted that the reported right ankle disorder was insufficient to keep the Veteran from serving for more than 20 years in the Army Reserves and only became an issue after the Veteran retired.  The VA examiner indicated that the Veteran's current ankle disorder could have been caused by any additional injuries sustained by the Veteran in his more than 30-year employment history as a civilian or his diabetes.  Having reviewed the evidence, the VA examiner opined that, although the Veteran had ankle and joint problems, he could not relate the current ankle disability to service.  The VA examiner stated that such a relationship to service would be "difficult" and it required significant assumptions that he was not prepared to make.  Due to the inartful wording of the opinion expressed, VA provided the Veteran another VA examination and medical opinion.

A March 2011 VA medical examination report reflects that the Veteran reported spraining his ankle during service in 1975 when he twisted his ankle in basic training, that a service examiner prescribed bed rest and no medication, the service examiner preformed an X-ray and found no fracture, and that since that incident he had experienced pain in the right ankle when he walked or put pressure on it.  The Veteran indicated that he was still able to run the normal two miles per day as a drill sergeant in the Army Reserves from 1984 to 2005.  The Veteran stated that the pain in the right ankle currently was an eight out of 10 with walking, that he was able to walk half a mile, and stand for one hour.  The Veteran indicated that he was currently taking naprosyn for his right ankle disorder.   

Upon physical examination in March 2011, the VA examiner noted pain in the right ankle upon movement, but also indicated that the Veteran was not showing maximal effort in attempting to move the ankle.  The VA examiner noted no swelling of the ankle.  Reviewing a contemporaneous X-ray report, the VA examiner noted mild degenerative changes of the bilateral ankles.  After reviewing the claims file, interviewing the Veteran, and conducting a physical examination, the VA examiner opined that the Veteran's right ankle disorder was less likely as not (less than 50/50 probability) causally or etiologically related to the October 1973 in-service ankle sprain.  In supporting the opinion, the VA examiner reasoned that the October 1973 X-ray revealed mild swelling of the malleolus, although, after the sprain, the Veteran was able to continue functioning, to include running two 

miles per day as a drill sergeant until much later in the 1990s.  As the March 2011 VA examiner correctly interviewed the Veteran, reviewed the claims file, performed a proper examination, diagnosed mild degenerative changes of the right ankle, and offered an opinion backed by clinical findings and supported by reasons consistent with the evidence, the Board finds that the March 2011 VA examiner's report has great probative value in this matter.  See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records). 

The Board has considered the Veteran's lay statements, indicating an ankle disorder which started in service with continuous symptomatology thereafter; however, as the March 2011 VA examiner correctly noted, the Veteran's reports of continuous symptomatology after the October 1973 right ankle injury are not credible.  The record contains reports of his medical history, provided by the Veteran from November 1988 through February 2003, in which the Veteran either denied or failed to report ever having right ankle disorder symptomatology.  The Board also notes that, during the period from 1984 through 2005, the Veteran acted as a drill sergeant for the Army Reserves.  The Veteran did not make any lay statements, to include statements to treating examiners, indicating experiencing post-service right ankle disorder symptomatology until his April 2006 claim for VA disability benefits.  Considering the post-service evidence in which the Veteran did not report right ankle disorder symptomatology or in which he specifically denied such symptomatology, the Board finds that the Veteran's more recent lay statements indicating continuous right ankle disorder symptomatology since service lack credibility.  See Caluza at 506.


For the above-stated reasons, the Board finds that the preponderance of evidence weighs against the Veteran's claim for service connection for a right ankle disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for tinea versicolor is granted.
	
Service connection for a right ankle disorder is denied.  




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


